Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2.	This Office Action is in response to the remarks entered on 03/01/2021. Claims 1, 3-8, 11-13, 15, 18, and 20 are amended. 
Response to Amendments
3.	The amendment filed on 03/01/2021 has been entered. Claims 1-20 are pending. Applicant’s amendments to the specification and drawings have overcome every objection to the specification and drawings previously set forth in the Non-Final Office Action.  Response to Arguments
	Response to arguments directed to the 101 rejection: 
4.	Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive. 
 	The applicant argues: Claim 1 (and similarly independent 8 and 15) are amended to include “iteratively generates, using an artificial intelligence technique a revised plan…and adjust a ratio of respective contributions of the entity and planner component…” Applicant argues that the amended language precludes the claim from being subject to an abstract idea (mental process). However, the argument is not persuasive. It is indeed possible for a human mind to generate a plan and iteratively improve it by adjusting the respective contributions. Additionally, the recitation of an artificial intelligence technique in generality, without describing the specifics of the technique, don’t exclude techniques that can be performed in the human mind. Generally reciting “using an artificial intelligence technique” is interpreted in a similar vein as a claim limitation that recites a generic processor used perform a process that can be done in a human mind without the generic processor. Furthermore, even an artificial intelligence technique” as well as “iteratively…adjust a ratio of respective contributions of the entity and the planner component…” were enough to overcome the abstract idea exception, the language of this limitation is not supported by the specification and therefore the claim is not examined on the basis of this limitation (see above 112(a) rejection). 
The applicant further argues that the claims don’t recite a mathematical relationship. The arguments have been considered and are not persuasive. The examiner understands that estimating contributions of an entity inherently involves some degree of calculation (a mathematical concept) and is thus subject to an abstract idea. 
In regards to the applicant’s argument that the claims are directed to a practical application, the examiner has considered the arguments and determined that they are not persuasive. Merely directing claims to a practical application is insufficient basis to overcome an abstract idea exception. In order for a claim to overcome recitation of an abstract idea, it must be integrated into a practical application such that it is an improvement to the functioning of a computer, any other technology or technical field (see MPEP 2106.05(a)). Examiner understands that iteratively adjusting a plan based on new contributions is not an improvement to the functioning of a computer or existing technology.  
Response to arguments directed to the 103 rejection:
In regards to the applicant’s argument that Howard et al. and Henriksen et al. do not disclose all elements suggested in the claim, namely the tracker component that tracks entity contributions, Henriksen et al. Col. 8, lines 44 -53 teaches: “the system computes a first measure of an overall performance metric contributed by each responsible entity…the system can compute a series of measures of churn or net code additions for the responsible entity for each of the multiple time periods. The system can … compute an aggregated value for the overall performance metric, e.g., a count of a number of lines of code added, deleted, and modified by the responsible entity”. 
In regards to the applicant’s argument that Howard and Henriksen cannot disclose “a planner component that: generates a plan based on receiving first input data associated with an instance model; and iteratively: generates a revised plan based on receiving second input data, associated with a revised instance model, from an entity, and adjusts a ratio of respective contributions of the entity and the planner component to the revised instance model based a determination of an efficiency of the plan” as recited in claim 1. Howard et al. teaches: Howard Para. [0045]; “When a user changes an action, the DSS revises the current plan to change the action...now the planner finds that the new action either improves or does not reduce the evaluation metric. In that case it will incorporate the new action as required. On the other hand, the planner may find it cannot incorporate the new action, because of conflicts with other actions or results in a lower evaluation metric. In that case the planner will return the best plan it can, and report the justification for ignoring the user's request.” Examiner note: “improves the evaluation metric” is interpreted as improving the efficiency.



Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 (and similarly Independent claims 8 and 15) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1, lines 6 and 9 (and similarly claims 8 and 15) recites the limitation:
“a planner component…using an artificial intelligence technique”
There is no language in the written description of the specification which discloses that the planner component is using an artificial intelligence technique. For the purpose of examination, examiner is interpreting artificial intelligence planner as “iterative refinement planner.”
The claim (and similarly claims 8 and 15) further recites:
“…iteratively: generates, using and artificial intelligence technique, a revised plan based on receiving second input data…”
Par. [0058] discloses that the system 700 can be iteratively modified to adjust the plan contributions from the entity and/or the planner component. Par. [0064] discloses that a revised plan based on second input data can be generated. However, nowhere does the specification disclose that When the user modifies the plan, the DSS gives the plan to an iterative refinement planner for repair.” 
The claim further recites:
“a planner component that…adjust a ratio of respective contributions of the entity and the planner component to the revised instance model based a determination of an efficiency of the revised plan”
Spec Par. [0037] does disclose that the calculation component can calculate the entity’s contribution based on a ratio of plan generation from the entity to overall plan generation. However, there is no language in the specification which discloses that the planner component is adjusting a ratio of contributions to the revised instance model based on efficiency. For the purpose of examination, the examiner interprets this limitation as “When a user changes an action, the DSS revises the current plan to change the action...now the planner finds that the new action either improves or does not reduce the evaluation metric. In that case it will incorporate the new action as required. On the other hand, the planner may find it cannot incorporate the new action, because of conflicts with other actions or results in a lower evaluation metric. In that case the planner will return the best plan it can, and report the justification for ignoring the user's request.”
The claim (and similarly claim 8) further recites:
“…track the respective contributions of the entity and the planner component …”
The specification supports the original claim language in Par. [0003] – [0005], but does not support the amended claim language. The specification in [0003] – [0005] only discloses that the tracker can track entity contributions. It doesn’t mention the tracker can track respective contributions from the entity and planner. For the purpose of examination, the examiner interprets this limitation as “the system computes a first measure of an overall performance metric contributed by each responsible entity…the system can compute a series of measures of churn or net code additions for the responsible entity for each of the multiple time periods. The system can … compute an aggregated value for the overall performance metric, e.g., a count of a number of lines of code added, deleted, and modified by the responsible entity.”

6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and similarly Independent claims 8 and 15) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim states on lines 6 and 9, “using an artificial intelligence technique” without elaborating on what the technique is or which one of the many artificial techniques is being implemented. . 


Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to an abstract idea without significantly more. For the purpose of examination, claims are only examined based on claim language supported by the specification. 

Step 1 analysis:
In the instant case, the claims are directed to a system (1-7), a product (8-14), and a method (15-20). Thus each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).
Step 2A analysis:
Based on the claims being determined to be within of the four statutory categories (step 1), it must be determined if the claims are directed to a judicial exception (i.e. law of nature, natural phenomenon and abstract idea), in this case the claim(s) fall within the judicial exception of an abstract idea. Specifically, the abstract ideas of “Mental Processes” and “Mathematical Relationships.”
Step 2A: Prong 1 analysis:
The claim(s) recite(s):
Claims 1, 8, and 15:
“…generates, [using an artificial intelligence technique], a plan based on receiving first input…and generates, [using an artificial intelligence technique], a revised plan based on receiving second input data…” (mental processes)
“…tracks [the respective] contributions of the entity [and the planner component] as a function of modifications from the instance model to the revised instance model.” (mental processes)
Step 2A: Prong 2 analysis:
This judicial exception is not integrated into a practical application because the additional elements “memory”, “a processor”, “a planner component”, and “a tracker component” in claim 1, a “computer readable storage medium” in claim 8, and “a device operatively coupled to a processor” in claim 15 correspond to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B analysis:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations of claims 1, 8, and 15 are considered well-understood, routine and conventional limitations:
Claims 1, 8, and 15:
“memory”, “processor”, “ planner component”, “tracker component”: generic computer components performing a generic computer function.
“computer program product comprising a computer readable storage medium”
“a device operatively coupled to a processor”: generic computer components performing a generic computer function.
Dependent claim(s) 2 - 7, 9 – 14, and 16 - 20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as they recite further embellishment of the judicial exception. 
	Claims 2 - 3, 7, 9 - 10, 14, and 16 - 17 :  these claims recite input data associated with a problem model and domain data associated with a domain model, generating data associated with an object property, and receiving domain model data (storing and retrieving information in memory – see MPEP 2106.05(d) II (iv).
	Claims 4 - 5, 11 - 12, and 18 - 19: these claims recite estimating the contribution of an entity based on a difference in change between models where the change is associated with a modification from the entity (mathematical relationship).
	Claims 6, 13 and 20: these claims recite displaying, on a user interface, the entity contribution data (analyzing information using conventional techniques and displaying the result– see MPEP 2106.05(a) II (iii). 

	Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. 2007/0043607 A1 to Howard et al (hereinafter, “Howard”), in view of U.S. Patent No. US 9,639,353 B1 to Henriksen et al (hereinafter, “Henriksen”). 
As per claim 1, Howard teaches a system comprising: 
a memory that stores computer executable components; and a processor that executes the computer executable components stored in memory, (Howard Para. [0019]; “the workstation includes memory, one or more CPUs, and an operating system under which the planner and DSS operate”); 
wherein the computer executable components comprise: 
A planner component that: generates, [using an artificial intelligence technique], a plan based on receiving first input data associated with an instance model (Howard Para. [0005]; “a planner module includes a planner to sequence a series of actions to achieve stated goals based upon domain and problem definition information provided by a user”, i.e. instance model data); and
iteratively: generates, using an artificial intelligence technique, a revised plan based on receiving second input data, associated with a revised instance model from an entity               (Howard Para. [0037]; “When the user modifies the plan, the DSS gives the plan to an iterative refinement planner for repair…”  Howard Para. [0028]; “the user modifies the plan, such as via the input module or using the editor to modify the domain and problem definition files to create new constraints… and the planner searches for a new solution and the updated plan is displayed” Note: Examiner interprets “iterative refinement planner” as an artificial intelligent technique); and 
adjusts a ratio of respective contributions of the entity and the planner component to the revised instance model based a determination of an efficiency of the revised plan (Howard Para. [0045]; “When a user changes an action, the DSS revises the current plan to change the action...now the planner finds that the new action either improves or does not reduce the evaluation metric. In that case it will incorporate the new action as required. On the other hand, the planner may find it cannot incorporate the new action, because of conflicts with other actions or results in a lower evaluation metric. In that case the planner will return the best plan it can, and report the justification for ignoring the user's request.” Examiner note: “the DSS revises the current plan” is interpreted as a revision to the instance model and “improves the evaluation metric” is interpreted as improving the efficiency. 
Howard fails to explicitly teach a tracker component that tracks the respective  contributions of the entity and the planner component as a function of a modification from the instance model to the revised instance model. However, Henriksen teaches: 
a tracker component that tracks the respective contributions of the entity and the planner component as a function of a modification from the instance model to the revised instance model (Henriksen Col. 8, lines 44 -53; “the system computes a first measure of an overall performance metric contributed by each responsible entity…the system can compute a series of measures of churn or net code additions for the responsible entity for each of the multiple time periods. The system can … compute an aggregated value for the overall performance metric, e.g., a count of a number of lines of code added, deleted, and modified by the responsible entity”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Henriksen’s system for tracking quality metrics of source code developers into Howard’s system for incorporating user feedback into planning, with a motivation to identify the entities with the highest quality contributions (Henriksen Col. 10, line 21). 
As per claim 8, Howard teaches generate, via a planner component, [using an artificial intelligence technique], a plan based on receiving first input data associated with an instance model; (Howard Para. [0005]; “a planner module includes a planner to sequence a series of actions to achieve stated goals based upon domain and problem definition information provided by a user”, i.e. instance model data); and
iteratively: generate, via the planner component, using the artificial intelligence technique, a revised plan based on receiving second input data, associated with a revised instance model, from an entity (Howard Para. [0037]; “When the user modifies the plan, the DSS gives the plan to an iterative refinement planner for repair…” Howard Para. [0028]; “the user modifies the plan, such as via the input module or using the editor to modify the domain and problem definition files to create new constraints… and the planner searches for a new solution and the updated plan is displayed” Note: Examiner interprets artificial intelligence technique as “iterative refinement planner”); and
adjust a ratio of respective contributions of the entity and the planner component [to the revised instance model] based a determination of an efficiency of the revised plan (Howard Para. [0045]; “When a user changes an action, the DSS revises the current plan to change the action...now the planner finds that the new action either improves or does not reduce the evaluation metric. In that case it will incorporate the new action as required. On the other hand, the planner may find it cannot incorporate the new action, because of conflicts with other actions or results in a lower evaluation metric. In that case the planner will return the best plan it can, and report the justification for ignoring the user's request.” Examiner note: “improves the evaluation metric” is synonymous with improving the efficiency. Also, the claim language “to the revised instance model” isn’t supported by the specification. Claim is examined accordingly)
Howard fails to explicitly teach A computer program product that facilitates automated plan generation, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: generate…
However, Henriksen teaches: A computer program product that facilitates automated plan generation, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: generate… (Henriksen Col. 2, lines 9-13; “For one or more computer programs to be configured to perform particular operations or actions means that the one or more programs include instructions that, when executed by data processing apparatus, cause the apparatus to perform the operations or actions.)
Howard also fails to explicitly teach track respective contribution of the entity and the planner component as a function of modifications from the instance model to the revised instance model, 
However, Henriksen teaches: track the respective contributions of the entity and the planner component as a function of a modification from the instance model to the revised instance model (Henriksen Col. 8, lines 44 -53; “the system computes a first measure of an overall performance metric contributed by each responsible entity…the system can compute a series of measures of churn or net code additions for the responsible entity for each of the multiple time periods. The system can … compute an aggregated value for the overall performance metric, e.g., a count of a number of lines of code added, deleted, and modified by the responsible entity”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Henriksen’s system of tracking revision metrics of source code developers into Howard’s system for incorporating user feedback into planning, with a motivation to identify the entities with the highest quality contributions (Henriksen Col. 10, line 21). 
As per claim 15, the claim is analogous to claim 8. Howard teaches A computer-implemented method, comprising: generating, by a device operatively coupled to a processor… (Howard Par. [0004]; “The present invention provides methods and apparatus to generate a plan…” Howard Par. [0019]; 0019. “In an exemplary embodiment shown in FIG. 1A, the planner module 102 is a process running on the same workstation 150 and processor 152 as the DSS 110.” Note: Further claim limitations are analogous to claim 1 and are therefore rejected with the same rationale.)
As per claim 2, the combination of Howard and Henriksen as shown above teaches the system of claim 1. Howard further teaches the first input data comprises problem model data associated with a problem model and domain model data associated with a domain model (Howard Para. [0005]; “a planner to sequence a series of actions to achieve stated goals based upon domain and problem definition information provided by a user.”)
As per claim 3, the combination of Howard and Henriksen as shown above teaches the system of claim 2. Howard further teaches the computer executable components further  (Howard Para. [0018]; “A current relevant situation module provides information to the domain and problem reader, such as the state of dynamically changing variables.”). 
As per claim 4, the combination of Howard and Henriksen as shown above teaches the system of claim 2. Henriksen further teaches, the computer executable components further comprise a contribution calculation component that estimates a contribution of the entity based on a difference in a change between the instance model and the revised instance model. (Henriksen Col. 8, lines 44 -53; “the system computes a first measure of an overall performance metric contributed by each responsible entity…the system can compute a series of measures of churn or net code additions for the responsible entity for each of the multiple time periods. The system can … compute an aggregated value for the overall performance metric, e.g., a count of a number of lines of code added, deleted, and modified by the responsible entity”). 
As per claim 5, the combination of Howard and Henriksen as shown above teaches the system of claim 4. Henriksen further teaches the system of claim 4 wherein the change is associated with a modification to an action received from the entity. (Henriksen Col. 8, lines 27-29; “Data representing net code additions can represent how many additions were contributed by a responsible entity.”)
As per claim 6, the combination of Howard and Henriksen as shown above teaches the system of claim 1. Howard further teaches wherein the computer executable components further comprise a visualizer component that displays a user interface comprising contribution data representative of the respective contributions of the entity and the planner component over time (Howard Para. [0014] – [0016]; “FIG. 3A is a pictorial representation of a plan display at a given time; FIG. 3B is a pictorial representation of a plan display at a given time, where the user has moved a unit to a different location, indicating a desired change in the plan; and FIG. 4 is a pictorial representation of a side-by-side display of a plan and a modified plan.” Howard Para. [0043]; “…the new plan and original plan can be shown to the user side by side, along with information about each plan, so the user can evaluate whether the new plan is preferred. Since the planner stores each plan, it can make changes to a specific plan.” Examiner note: since the system stores each plan, changes between initial plans and modified plans that occurred over time can viewed).
As per claim 7, the combination of Howard and Henriksen as shown above teaches the system of claim 2. Howard further teaches the system of claim 2 wherein the computer executable components further comprise a communication component that receives the domain model data representative of the domain model from the entity. (Howard Para. [0027]; “…the user specifies a goal and constraints in achieving the goal that are provided as the problem definition…The goal and constraints can be included as part of the domain problem and definition files”).
As per claims 9 and 16, the claims are analogous to claim 2 and are therefore rejected with the same rationale applied against claim 2. 
As per claims 10 and 17, the claims are analogous to claim 3 and are therefore rejected with the same rationale applied against claim 3. 
As per claims 11 and 18, the claims are analogous to claim 4 and are therefore rejected with the same rationale applied against claim 4. 
As per claims 12 and 19, the claims are analogous to claim 5 and are therefore rejected with the same rationale applied against claim 5. 
As per claims 13 and 20, the claims are analogous to claim 6 and are therefore rejected with the same rationale applied against claim 6. 
As per claim 14, the claim is analogous to claim 7 and is therefore rejected with the same rationale applied against claim 7. 

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHMUEL Y. WEINFELD whose telephone number is (571)272-9893.  The examiner can normally be reached on Mon-Fri 09:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/SHMUEL Y WEINFELD/Examiner, Art Unit 2126  
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126